Citation Nr: 1533884	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2013, February 2014, and December 2014, this appeal was remanded by the Board for additional development and now returns for further appellate review. 

In July 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record in a March 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless electronic claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is once again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for sleep apnea, so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Veteran asserts that his sleep apnea is directly related to his military service or, in the alternative, is secondary to his service-connected hepatitis B.  As noted in the February 2014 and December 2014 remands, in a January 2009 correspondence the Veteran reported that he began experiencing abnormal sleep patterns while serving in the Air Force.  The Veteran stated that, as he worked in food service, he would start work as early as 3:00 am and end work as late as 10:00 pm.  In an August 2010 statement the Veteran reported that his sleep apnea was due to this in-service job and was secondary to his service-connected hepatitis B.  Specifically, the Veteran stated that he experienced daytime fatigue, due to his hepatitis.  Post-service treatment records show treatment for sleep apnea as early as August 2007.

In February 2014 the Board remanded the Veteran's claim of entitlement to service connection for sleep apnea in order to afford him a VA examination so as to determine the etiology of the disorder.  The VA examiner was directed to identify all current sleep disorders and opine whether it was at least as likely as not that such disorder(s) were related to the Veteran's military service, to include his abnormal sleep patterns in the Air Force due to his job and/or his in-service hospitalization due to hepatitis with complaints of fatigue.  The VA examiner was also directed to opine whether a sleep disorder was at least as likely as not caused or aggravated by his service-connected hepatitis B. 

In April 2014, the Veteran underwent a VA examination.  At that time, he was diagnosed with sleep apnea.  The VA examiner stated that the Veteran reported that sleep disturbance in the military was due to frequently changing shift times and that it was less likely as not to be related to obstructive sleep apnea diagnosed at least four decades later.  It was also noted that the Veteran did not have active hepatitis B.  The VA examiner concluded that it was less likely than not that there was any relation between the Veteran's hepatitis B, sleep disturbances and sleep apnea.
In December 2014, the Board remanded the claim for an addendum opinion.  Specifically, the Board found that the April 2014 examiner did not discuss whether or not the Veteran's sleep apnea was at least likely as not related to his in-service hospitalization for hepatitis with complaints of fatigue.  In addition, while the examiner indicated that there was no relation between the Veteran's hepatitis B and his sleep apnea based on the fact that such disease was non-active, the examiner did not address whether the Veteran's sleep apnea was caused or aggravated by his hepatitis B.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

In an addendum opinion dated March 2015, the VA examiner indicated that it was less likely than not that the Veteran's hepatitis B caused or aggravated his sleep apnea.  As rationale, the examiner indicated there was no etiological relationship between the conditions.  The Board finds this conclusion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In addition, while the examiner reiterated that it was less likely than not that the Veteran's in-service sleep disturbances are related to his current sleep apnea; rather, they were related to rotational shifts, he did not address whether the Veteran's sleep apnea was related to his in-service hospitalization for hepatitis with complaints of fatigue. 

Therefore, the Board finds that, as the March 2015 VA opinion did not include an adequate rationale, it failed to adequately address the Veteran's claim on the basis of secondary service connection.  In addition, the examination opinion did not address all of the questions directed in the December 2014 remand.  Thus, the AOJ did not accomplish the objectives set forth in the December 2014 Board remand.  See Stegall, supra.  Accordingly, the AOJ should arrange for another opinion, preferably by a different VA medical professional, in order to ensure compliance with the Board's remand orders and to obtain a VA opinion addressing the entirety of the Veteran's service connection claim.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's record should be provided to an appropriate VA medical professional other than the April 2014/March 2015 VA examiner for purposes of review and to provide the below requested opinion regarding the etiology of the Veteran's sleep apnea.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service, to include his abnormal sleep patterns in the Air Force due to his MOS of cook and/or in-service hospitalization for hepatitis with complaints of fatigue.  

The examiner should also offer an opinion as to whether the Veteran's sleep disorder is at least as likely as not (a 50 percent or higher degree of probability) caused OR aggravated by his service-connected hepatitis B.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed sleep disorder and the continuity of symptomatology.  A response must be provided for each question listed above and a rationale must be provided for each opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

